Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 1, filed 62/093,383 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim-1 recites, a method of evaluating effectiveness neuromodulation therapy on a patient, 
comprising: determining, by a processor, a plurality of 
sympathetic nervous system (SNS) tone indicators based on a plurality of cardiac measurements;
	correcting, by the processor, abnormalities within the plurality of SNS tone indicators;
determining, by the processor, whether an SNS tone of the patient is elevated based on a comparison between an SNS tone indicator of the plurality of SNS tone indicators and a corresponding threshold; and
determining, by the processor, that neuromodulation therapy is effective on the patient when the SNS tone of the patient is elevated.
Step-1: The claim limitation recites a method of evaluating the effectiveness of neuromodulation therapy on a patient, which satisfy the statutory categories for patent eligibility.
Step-2A(i): However, the claimed invention is directed to an abstract idea because the claim limitations: determining, by a processor, a plurality of sympathetic nervous system (SNS) tone indicators based on a plurality of cardiac measurements is a mental process. 
A person with ordinary skill in the art such as a physician will be able to determine SNS tone from a set of cardiac data either manually collected by sensing pulse or looking at an ECG plot. According to 2019 PEG, The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. 
The process of determining, by the processor, whether an SNS tone of the patient is elevated based on a comparison between an SNS tone indicator of the plurality of SNS tone indicators and a corresponding threshold. 
Is making a comparison of the gathered SNS tone with a preset value to estimate whether the SNS tone is elevated, is a mental process as well as a mathematical calculation. A doctor or physician can compare multiple values in his or her mind.
 The step of correcting, by the processor, abnormalities within the plurality of SNS tone indicators, is just estimating the change needed to eliminate abnormalities from a plurality of SNS tone, are also mental processes. 
The processor is not physically changing the gathered SNS tone, it is just comparing values against a preset threshold, and estimating the amount of change needed in SNS tone. Again a physician can be able to estimate the amount of change needed for correcting abnormalities.
Lastly the step of determining, by the processor, that neuromodulation therapy is effective on the patient when the SNS tone of the patient is elevated, is a combination of mathematical calculation and mental process, where a post treatment SNS data are gathered and determining whether those data are elevated compared to pre-treatment level. 
Thus all the limitations of the instant claim are abstract idea which do not rise above judicial exception criteria.
Step-2A(ii):	This judicial exception is not integrated into a practical application because the method steps only recite gathering data and analyzed data to estimate an amount of change needed, however the processor is not implementing any real treatment steps. A general purpose processor can be programmed to perform those steps which a physician can do by him or herself. This judicial exception is not integrated into a practical application.
Step-2B: The claim do not recite any step which can be considered as integrating abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above.
The independent claim-8 also recites similar limitations as in claim-1, except the following steps: 
measuring by the processor, a plurality of cardiac measurements after neuromodulation therapy; determining, by the processor, a plurality of post-therapy SNS tone indicators based on the plurality of cardiac measurements, which are mare data gathering activity. 
Thus this claim also do not recite steps for judicial exception to be integrated into a practical application, or additional elements that are sufficient to amount to significantly more than the judicial exception.
A similar analysis can be done for other independent claim-16 which also has similar limitations as of claims 1 and 8, except for: determining an integrated SNS risk score based on two or more of the plurality of SNS tone indicators and the weighting which is a mathematical process, a person can accomplish those calculations with a pen and paper. 
The dependent claim sets: (2, 4-7), (9-15) and (17-20) lists steps which are combination of mathematical concept and mental process. 
Those claims individually and in combination are directed to an abstract idea, and are not patent eligible.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2013,0116737 A1) by Edwards et al. in view of the publication (US 20140288551 A1) by Bharmi et al.
Regarding claims 1, 8 and 16 Edwards discloses a  method of evaluating effectiveness of neuromodulation therapy on a patient (¶:[0001] methods for evaluating the efficacy of intravascular renal neuromodulation treatment), 
comprising: determining, by a processor (¶:[0034] recites, a processor is used for evaluating a given neuromodulation treatment), 
a plurality of pre-therapy sympathetic nervous system (SNS) tone indicators based on a plurality of cardiac measurements  SNS measurements are acquired prior to therapy, based on cardio-renal syndrome which contributes to the systemic reduction of sympathetic tone (¶:[0017], [0044]); 
measuring, by the processor, a plurality of cardiac measurements after neuromodulation therapy (¶:[0038] measurement are performed after completion of a treatment protocol or may be performed at different points within the protocol);
weighting the plurality of SNS tone indicators (¶:[0073] measuring plurality of  sympathetic nervous system overactivity), determination of overactivity is considered as weighting of SNS tones; 
determining, by the processor, a plurality of post-therapy SNS tone indicators based on the plurality of cardiac measurements (¶:[0038] plurality of SNS measurements are performed after completion of a treatment); 
determining an integrated SNS risk score or abnormalities based on two or more of the plurality of SNS tone indicators and the weighting (¶:[0073] renal sympathetic nervous system has been identified as a major contributor to the complex pathophysiology of hypertension); 
Edwards does not specifically disclose: determining, by the processor, whether an SNS tone of the patient is elevated based on a comparison between an SNS tone indicator of the plurality of SNS tone indicators and a corresponding threshold; and determining, by the processor, that neuromodulation therapy is effective on the patient when the SNS tone of the patient is elevated. 
In an analogous art, Bharmi discloses a method and system for treating human anemia, in some aspects to determining whether a patient is having an acute episode of heart failure prior to initiating neurostimulation to treat anemia, and  modulating at least one of a sympathetic or parasympathetic nerve based on the cause of the anemia while monitoring the changes in the patient’s cardiac activity and state of inflammation (Abstract), wherein he teaches (¶:[0201] recognizing an increase in the parasympathetic tone of the patient, various thresholds can be defined to distinguish between the different levels of autonomic tone, which can include extremely sympathetic, predominantly sympathetic, neutral, predominately parasympathetic and extremely parasympathetic), 
Bharmi further teaches, autonomic tone is measured in order to determine a treatment strategy and/or to provide feedback as to the effectiveness of the neuromodulation treatment strategy, as recited in (¶:[0198]).
  It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edwards to incorporate a step for comparing the SNS tone against a threshold to determine whether neuromodulation therapy is bringing SNS level above a certain level, (¶:[0085]).
Regarding claim-2 Edwards in view of Bharmi discloses the limitations of claim-1, Edwards further discloses wherein correcting abnormalities within the plurality of SNS tone indicators includes removing, by the processor, one or more irregular or skewed SNS tone indicators of the plurality of SNS tone indicators (¶:[0032] the procedure typically is to neuromodulate (e.g., lesion) a sufficient number of renal nerves (either efferent or afferent nerves of the sympathetic renal plexus) to cause a reduction in sympathetic tone). 
Regarding claim-3 Edwards in view of Bharmi discloses the limitations of claim-1, Bharmi teaches the method further comprising: subcutaneously implanting a detector within the patient (¶:[0130] the detection device may be implanted subcutaneously in the pectoral region of a patient's chest); and measuring, by the detector, the plurality of cardiac measurements of the patient (¶:[0144] the detection circuit selectively sense the cardiac signal of interest).
Regarding claim-4 Edwards in view of Bharmi discloses the limitations of claim-1, Edwards further discloses the method further comprising: comparing, by the processor, the SNS tone indicator of the plurality of SNS tone indicators to the corresponding threshold, wherein each SNS tone indicator has a corresponding threshold (¶:[0033] the detected SNS tone is compared with respect to a threshold).
Regarding claim-5 Edwards in view of Bharmi discloses the limitations of claim-1,  Edwards also discloses the method further comprising: displaying, on a user interface, the plurality of SNS tone indicators (¶:[0022]) recites, a display associated with the system give feedback of the measured SNS tones. 
Regarding claims 6 and 17 Edwards in view of Bharmi discloses the limitations of claims 1 and 16 respectively,  Edwards also discloses the method further comprising: providing a recommendation of whether to proceed with neuromodulation therapy based on whether the SNS tone of the patient is elevated (¶:[0078] recites, modulation of tissue with efferent sympathetic nerves will reduce inappropriate renin release, salt retention, and reduction of renal blood flow, and modulation of tissue with afferent sensory nerves will reduce the systemic contribution to hypertension and other disease states associated with increased central sympathetic tone). 
Regarding claims 7 and 14 Edwards in view of Bharmi discloses the limitations of claims 1 and 8 respectively,  Edwards further discloses wherein the plurality of SNS tone indicators include at least one of a heart rate variability (HRV) (¶:[0047] recites, SNS tone indicate heart rate variability) , a night heart rate, an impedance variability (¶:[0023] additionally, determine change of impedance), or a day-night heart rate difference (DND).
Regarding claim-9 Edwards in view of Bharmi discloses the limitations of claim-8,  Edwards also discloses method further comprising: applying neuromodulation therapy on the patient to treat hypertension (¶:[0017] neuromodulation is expected to efficaciously treat several clinical conditions associated with central sympathetic over stimulation such as hypertension); 
Bharmi teaches, reapplying neuromodulation therapy on the patient when there is no amount or degree of change between the plurality of post-therapy SNS tone indicators and the plurality of pre-therapy SNS tone indicators (¶:[0298] the stimulation device 100 may continue to monitor the patient's condition over time and apply an appropriate level of neurostimulation whenever it is warranted). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edwards to compare SNS tone indicators before and after treatment until the SNS level is changed, (Bharmi, ¶:[0081]). 
Regarding claim-10 Edwards in view of Bharmi discloses the method of claim-8,  Edwards also discloses the method further comprising: measuring, by a detector, a plurality of cardiac measurements prior to neuromodulation therapy, wherein determining the plurality of pre-therapy sympathetic nervous system (SNS) tone indicators is based on the plurality of cardiac measurements measured prior to neuromodulation therapy SNS measurements are acquired prior to therapy, based on cardio-renal syndrome which contributes to the systemic reduction of sympathetic tone (¶:[0017], [0044]).
Regarding claim-11 Edwards in view of Bharmi discloses the method of claim-8,  Edwards also discloses wherein measuring the plurality of cardiac measurements after neuromodulation therapy occurs over a monitoring period (¶:[0032] recites, treatment is administered using one or more energy delivery elements to the inner wall of a renal artery for a predetermined amount of time).
Regarding claim-12 Edwards in view of Bharmi discloses the method of claim-9,  and Bharmi teaches wherein the monitoring period extends over a week after neuromodulation therapy (¶:[0258] desired upon treatment with EPO stimulation can be defined as an increase in hemoglobin of at least 2 g/dl over a twelve week period). 
Regarding claim-13 Edwards in view of Bharmi discloses the method of claim-8,  and Bharmi teaches the method further comprising: providing the plurality of post-therapy SNS tone indicators to a user (¶:[0071] after renal denervation or after administration of Angiotensin II inhibitors, indicating that that the reflex is limited to the splanchnic region and does not elicit a general increase in sympathetic nerve activity). 
Regarding claim-15 	Edwards in view of Bharmi discloses the method of claim-8,  Edwards further discloses the method further comprising: determining whether the post-therapy SNS tone is indicative of an elevated SNS tone: and repeating neuromodulation therapy when the post-therapy SNS tone is indicative of the elevated SNS tone (¶:[0035] recites, circumstances where the treatment is extended or continued, renal nerve activity may be measured (block 82) again at a subsequent point and additional feedback is provided).
Regarding claim-18 	Edwards in view of Bharmi discloses the method of claim-16,  and Bharmi teaches wherein the weighting is based on an association with the SNS tone (¶:[0200] processor assess the level of sympathetic tone by determining the patient's average cardiac interval based on the measured cardiac intervals, and assessing the level of sympathetic tone), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edwards by assessing the severity based on the measured SNS tone, as taught by Bharmi (¶:[0199]). 
Regarding claim-19 Edwards in view of Bharmi discloses the method of claim-16,  and Bharmi teaches the method further comprising: measuring, by a detector, the plurality of cardiac measurements (¶:[0143] detecting the presence of cardiac activity in each of the four chambers of the heart).
Regarding claim-20 Edwards in view of Bharmi discloses the method of claim-16,  Edwards further discloses the method further comprising: removing, by the processor- one or more irregular or skewed SNS tone indicators of the plurality of SNS tone indicators (¶:[0032] the procedure typically is to neuromodulate (e.g., lesion) a sufficient number of renal nerves (either efferent or afferent nerves of the sympathetic renal plexus) to cause a reduction in sympathetic tone). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792